PER CURIAM.
This action arose out of an automobile accident. Plaintiff was a passenger in an automobile struck from the rear by one owned by the defendant. The issue of liability was determined by the court, in favor of the plaintiff. A jury trial on damages resulted in a verdict for the plaintiff for "no” dollars. We have considered the several contentions advanced by the plaintiff-appellant, and find them to be without merit. The evidence was in conflict as to whether the plaintiff suffered compensable injuries. We affirm the judgment on authority of White v. Acker, Fla.App.1963, 155 So.2d 176; Shaw v. Puleo, Fla.1964, 159 So.2d 641; Raffel v. Magarian, Fla.App.1964, 165 So.2d 249.
Affirmed.